Citation Nr: 0402370	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected herniated disc at L5-S1 and degenerative 
changes at L4-L5 and L5-S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1982 to June 1986 and 
from January 1988 to November 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 RO decision that continued a 20 
percent disability evaluation for the veteran's herniated 
disc at L5-S1 and degenerative changes at L4-L5 and L5-S1.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his increased 
rating claim.  

Additionally, the Board notes that the veteran has rated as 
being 20 percent disabled by the service-connected herniated 
disc at the L5-S1 level and minimal degenerative changes at 
L4-L5 and L5-S1, under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002).  This amendment was effective on September 23, 2002.  
Id.  When a law or regulation changes after a claim has been 
filed but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), overruled in part by Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, the RO must address the veteran's claim for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

Similarly, regulatory changes have amended the rating 
criteria for evaluating back disabilities in general and have 
re-classified the Diagnostic Code for the previously amended 
intervertebral disc syndrome criteria.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  This amendment was effective 
September 26, 2003.  Id.  

Therefore, the RO must evaluate the appellant's claim for 
increase from September 26, 2003, under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations.  

Although the veteran has been provided a VA examination in 
March 2002 to evaluate the severity of his service-connected 
disability, another examination is indicated in order to 
address the provisions of the various rating criteria.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claim for an increased rating for the 
service-connected back disability in 
accordance with the requirements of that 
act and applicable court decisions.  

2.  The veteran should be afforded a VA 
spine examination to determine the 
severity of the service-connected back 
disability.  The claims folder, including 
the report of the March 2002 VA spine 
examination, should be made available to 
the examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  

3.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claim for increase in light of the 
applicable rating criteria.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence, and discussion 
of all pertinent regulations, including 
regulations implementing the VCAA the old 
and the amended rating criteria for 
intervertebral disc syndrome, and the old 
and amended rating criteria for spine 
disability in general.  They should be 
given a reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Stephen L. Wilkins
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




